Citation Nr: 1636765	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  09-36 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for a left ear hearing loss disability, claimed as secondary to service-connected left ear otitis media.

2.  Entitlement to service connection for headaches, to include as secondary to a traumatic brain injury (TBI) and neck disability.

3.  Entitlement to service connection for a TBI.

4.  Entitlement to service connection for a bilateral arm disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to May 1970.

This appeal to the Board of Veterans' Appeals (Board) arises from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  By that rating action, the RO declined to reopen a previously denied claim for service connection for a neck disability including myofascial pain syndrome of the neck.  The Veteran appealed this rating action to the Board.

The Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ) in February 2010.  A copy of the hearing transcript has been associated with the Veteran's electronic record. 

In July 2014, the Board remanded the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a neck disability, including myofascial pain syndrome of the neck and entitlement to service connection for right ear hearing loss and tinnitus, for further development.  The Board also denied service connection for headaches and a left ear hearing loss disability.

Service connection for right ear hearing loss and tinnitus were granted by the RO in a November 2014 rating decision.  As the November 2014 rating decision constituted a full grant of the benefits sought on appeal as to those claims, they are also no longer on appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).

In October 2014, the Veteran appealed the Board's July 2014 decision, wherein it denied service connection for headaches and left ear hearing loss to the United States Court of Appeals for Veterans Claims (Court).

In February 2016, the Court issued a Memorandum Decision that affirmed the Board's July 2014 decision, wherein it had denied entitlement to service connection for left ear hearing loss on a direct basis.  However, the Court found that the record had reasonably raised a connection between the Veteran's left ear hearing loss and chronic left ear otitis media and that the Board's decision lacked adequate reasons or bases for not considering a theory of service connection for left hearing loss as secondary to service-connected left ear otitis media.  The Court stated that on remand, the Board must consider whether VA should obtain a medical opinion (and examination, if necessary) with respect to this issue.  This will be addressed in the remand section following the Introduction. 

This appeal also arises from a July 2015 rating action, issued by the Manchester, New Hampshire RO.  By that rating action, the RO denied service connection for TBI and a bilateral arm disability.  In August 2015, the Veteran appealed that rating action to the Board.

In February 2016, the Board denied the Veteran's petition to reopen a claim of entitlement to service connection for a neck disability.  The Board also remanded the claims for service connection for a TBI and bilateral arm disability for issuance of a Statement of the Case (SOC).  Manlincon v. West, 12 Vet. App. 238 (1999).  In May 2016, a SOC was issued and in June 2016, the Veteran submitted a VA Form 9 and requested a videoconference hearing before the Board.  Although it does not appear that the issues of entitlement to service connection for TBI and a bilateral arm disability have been certified to the Board, the Board will take jurisdiction in light of the perfected appeal.

The issue of whether new and material evidence had been received to reopen a claim of entitlement to service connection for a neck disability has been raised by the record in a June 2016 Appellant's Post-Remand Brief, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

With regard to the claim for service connection for a left ear hearing loss disability, as stated in the Introduction, the Court affirmed the portion of the Board's July 2014 decision that denied entitlement to service connection for a left ear hearing loss disability on a direct basis.  However, the Court found that the record had reasonably raised a connection between the Veteran's left ear hearing loss and chronic left ear otitis media and that the Board's decision lacked adequate reasons or bases for not considering a theory of service connection for left hearing loss as secondary to service-connected left ear otitis media.  The Court stated that on remand, the Board must consider whether VA should obtain a medical opinion (and examination, if necessary) with respect to this issue.  Accordingly, on remand, a VA medical examination and medical opinion as to whether the Veteran's left ear hearing loss disability was caused or permanently aggravated beyond normal progression by his service-connected otitis media should be obtained.
 
With regard to the claim of entitlement to service connection for headaches, the Board finds that this claim is inextricably intertwined with the pending claim for service connection for TBI and the claim of whether new and material evidence has been received to reopen a previously denied claim for service connection for a neck disability, referred to in the Introduction.  In other words, the pending claims may affect the claim of entitlement to service connection for headaches if service connection for a TBI and/or neck disability are granted.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).

With regard to the claims of entitlement to service connection for a TBI and bilateral arm disability, in his June 2016 substantive appeal, the Veteran indicated that he wanted to appear at a videoconference hearing before the Board.  A hearing has not been scheduled as to these issues.  A hearing before a Veterans Law Judge via videoconference must be scheduled at the RO level, and, accordingly, a remand is required.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) ("claimant has right to a hearing before [issuance] of BVA decision"); 38 C.F.R. §§ 3.103(a) and (c) (1), 19.9, 19.25, 20.700, 20.704).

Accordingly, the case is REMANDED for the following actions:

1.  Undertake any development deemed necessary on the claim for service connection for headaches, to include as secondary to a TBI and neck disability, and the referred claim of whether new and material evidence has been received to reopen a previously denied claim for service connection for a neck disability.

2.  Adjudicate the referred claim of whether new and material evidence has been received to reopen a previously denied claim for service connection for a neck disability. 

3.  Readjudicate the remanded claim of entitlement to service connection for headaches as this claim is inextricably intertwined with the referred claim of whether new and material evidence has been received to reopen a previously denied claim for service connection for a neck disability and pending claim for service connection for TBI.  

4.  Then, schedule the Veteran for a VA examination which addresses the nature and etiology of his left ear hearing loss disability.  The examiner is requested to review the Veteran's electronic record, to include this remand.  The examiner should provide a response to the following question:

Is it at least as likely as not (50 percent probability or more) that any currently-diagnosed left ear hearing loss disability is (a) proximately due to or the result of the Veteran's service-connected left otitis media, or (b) has been aggravated or permanently worsened by his service-connected left otitis media?  If it is determined that the left ear hearing loss is related to service-connected left otitis media, to the extent possible, the examiner should indicate the approximate degree of disability or baseline before the onset of aggravation.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Note: The requested opinions on aggravation should be premised on the baseline level of severity of the disorder before the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the examiner's current findings.

If an opinion cannot be rendered without resorting to speculation, the physician should explain why it would be speculative to respond.

5.  Schedule the Veteran for a Video Conference hearing before the Board to be held at the VA Regional Office in Manchester, New Hampshire, regarding the claims of entitlement to service connection for TBI and bilateral arm disability.  The RO should notify the Veteran of the date and time of the hearing; a copy should be sent to his representative.  See 38 C.F.R. § 20.704(b) (2015).  After the hearing, the electronic record should be returned to the Board in accordance with current appellate procedures.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. R. KAMMEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

